Citation Nr: 0906129	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA 
nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served in the regular Philippine Army from April 
1946 to April 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision from the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In October 1997 and August 1998 decisions, the RO denied 
the Veteran's claim for VA nonservice-connected disability 
pension benefits; he was provided notice of the denials, but 
he did not file a timely notice of disagreement; the 
decisions are final.

2.  In November 2000, March 2000, and May 2000, the RO denied 
the Veteran's claim for VA nonservice-connected disability 
pension benefits; he was provided notice of the denials, but 
he did not file a timely notice of disagreement; the 
decisions are final.

3.  The additional evidence presented since the adverse 
decision in May 2000 by the RO, by itself or when considered 
with previous evidence, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim to establish legal entitlement to VA nonservice-
connected disability pension benefits.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service or 
in the Regular Philippine Army, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of awarding non-service-connected pension benefits.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

In July 1997, the Veteran requested nonservice-connected 
pension.  In October 1997 and August 1998 decisions, the RO 
denied the Veteran's claim because the Veteran did not have 
the active military service required to establish eligibility 
for VA benefits.  The Veteran was notified of these decisions 
in July 1997 and September 1998, however, a timely notice of 
disagreement was not submitted and therefore, the rating 
decisions became final.  See 38 U.S.C.A. § 7105.

In December 1999, the Veteran again requested nonservice-
connected pension.  In January 2000, March 2000, and May 2000 
decisions, the RO denied the Veteran's claim because the 
Veteran did not have the active military service required to 
establish eligibility for VA benefits.  The Veteran was 
notified of these decisions in January 2000, March 2000 and 
May 2000, however, a timely notice of disagreement was not 
submitted and therefore, the rating decisions became final.  
See 38 U.S.C.A. § 7105.

The Veteran submitted the current application to reopen the 
claim for nonservice-connected pension benefits in May 2006, 
but the claim may be reopened only if new and material 
evidence is presented.

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's recognized Regular Philippine Army service is 
not considered to be "active military service" under 38 
U.S.C.A. § 101(24), and thus, the Veteran is not eligible for 
the claimed non-service-connected disability pension.  See 38 
U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 
(1996).

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, qualifying service of the Veteran to establish 
entitlement to VA nonservice-connected disability pension 
benefits, the evidence is not new and material as it does not 
raise a reasonable possibility of substantiating the claim.

The requirements of notification and assistance are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (service during the Iranian hostage crisis is not a 
"period of war" for purposes of entitlement to nonservice-
connected pension benefits). Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the requirement to 
provide assistance does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
veteran had "active military service" under 38 U.S.C.A. § 
101(24).  The facts are not in dispute, as the Veteran does 
not contend that he has qualifying service.  As the law is 
dispositive in this case, the requirements of notice and 
assistance are not applicable.





ORDER

New and material evidence has not been presented, and the 
application to reopen the claim to establish legal 
entitlement to VA nonservice-connected disability pension 
benefits is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


